                               UNITED STATES DISTRICT COURT
                                 DISTRICT OF CONNECTICUT

KAITLIN LEARY                                  :      CIVIL ACTION NO.:
                                               :      3:20-cv-01270-RNC
          Plaintiff,                           :
                                               :
                  v.                           :
                                               :
NBC UNIVERSAL MEDIA, LLC                       :
                                               :
          Defendant.                           :      November 17, 2020

      DEFENDANT’S ANSWER AND DEFENSES TO PLAINTIFF’S COMPLAINT

          Defendant NBCUniversal Media, LLC (“Defendant” or “NBCU”), by and through its

undersigned counsel, hereby submits its Answer and Defenses in response to Plaintiff Kaitlin

Leary’s (“Plaintiff” or “Leary”) Complaint, dated August 28, 2020.

I.        INTRODUCTION

          1.      Paragraph 1 asserts a conclusion of law to which no response is required. To the

extent a response is required, Defendant denies.

II.       PARTIES

          2.      Defendant admits that Plaintiff is Kaitlin Leary and that Plaintiff was known

professionally as Kate Rayner. Defendant is without sufficient knowledge or information upon

which to form a belief as to the truth of the remaining allegations in Paragraph 2 and therefore

denies.

          3.      Denied, except admit that Defendant is NBCUniversal Media, LLC and that

Defendant maintains a place of business at 1422 New Britain Avenue, West Hartford,

Connecticut.




NBCUniversal:6088940v1
        4.      Defendant admits that it employs more than 50 employees. The remaining

allegations of Paragraph 4 assert a conclusion of law to which no response is required. To the

extent a response is required, Defendant denies.

III.    JURISDICTION

        5.      Paragraph 5 asserts a conclusion of law to which no response is required. To the

extent a response is required, Defendant denies.

        6.      Denied, except admit that Plaintiff filed a complaint with the Connecticut

Commission on Human Rights and Opportunities, and that the Release of Jurisdiction letter and

the Right to Sue letter are documents, the content of which speaks for itself.

IV.     BACKGROUND

        7.      Denied, except admit that Plaintiff began work for Defendant as a field reporter

in or around September 2014.

        8.      Denied, except admit that Plaintiff worked as a field reporter and resigned from

her position in or around December 2019.

        9.      Denied, except admit that Plaintiff worked as a field reporter.

        10.     Denied, except admit that on some occasions throughout her employment with

Defendant, Plaintiff covered the news desk.

        11.     Denied, except admit that, as a field reporter, Plaintiff typically traveled by

vehicle with a photographer to perform her job duties and that she would occasionally work in

the vehicle.

        12.     Denied, except admit that Plaintiff was responsible for preparing her stories and

reporting them, and that the photographer would sometimes collect footage for the stories.




                                                 2
NBCUniversal:6088940v1
        13.     Defendant is unable to respond to the allegation regarding the news anchor

position, given the vague and ambiguous nature of the position and timeframe referenced.

Defendant denies the remaining allegations.

        14.     Denied, except admit that Plaintiff began reporting to Janet Hundley beginning in

or around August 2018.

        15.     Defendant is without sufficient knowledge or information upon which to form a

belief as to the truth of the allegations of Paragraph 15, and therefore denies.

        16.     Denied, except admit that Defendant accommodated any work restrictions related

to Plaintiff’s pregnancy.

        17.     Denied.

        18.     Denied.

        19.     Denied, except admit that Defendant accommodated any work restrictions related

to Plaintiff’s pregnancy in 2017.

        20.     Denied, except admit that Defendant permitted Plaintiff to work from the station

near the end of her pregnancy in 2019.

        21.     Denied, except admit, upon information and belief, that Plaintiff’s second child

was born in or around March 2019 and admit that Plaintiff returned to work in or around August

2019.

        22.     Denied, except admit that Plaintiff spoke with Ms. Hundley in or around July

2019 regarding her return to work.

        23.     Denied.

        24.     Denied.




                                                 3
NBCUniversal:6088940v1
        25.     Defendant is unable to respond to this allegation, given the vague and ambiguous

nature of the timeframe referenced. To the extent a response is required, Defendant denies,

except admits that Defendant provided accommodations to Plaintiff related to her pregnancies in

2017 and 2019.

        26.     Denied, except admit that Ms. Hundley provided Plaintiff with resources to assist

her in finding appropriate places to express milk while in the field.

        27.     Defendant lacks knowledge concerning Plaintiff’s allegations regarding her

“research,” and therefore denies these allegations. Defendant also denies the remaining

allegations of Paragraph 27.

        28.     Defendant lacks knowledge concerning the allegations regarding what Plaintiff

“expect[ed]”, and therefore denies these allegations. The remaining factual allegations are

denied, except Defendant admits that Defendant expected Plaintiff to report from the field when

she returned to work on or around August 2, 2019 and that Defendant provided Plaintiff with

resources to assist her in finding appropriate places to express milk while in the field.

        29.     Denied.

        30.     Denied.

        31.     Denied.

        32.     Denied.

        33.     Denied.

        34.     Denied.

        35.     Denied, except admit that Defendant renewed Plaintiff’s personal services

contract in or around March 2018.




                                                 4
NBCUniversal:6088940v1
         36.    Denied, except admit that, in or around August 2019, Plaintiff informed

Defendant that she was hiring an attorney and that Plaintiff and her attorney met with Defendant

to discuss accommodations. Defendant further admits that it agreed to provide (and did provide

at Defendant’s cost) a “mobile lactation room” for Plaintiff to use to express milk while in the

field.

         37.    Denied.

         38.    Denied.

         39.    Denied.

         40.    Denied, except admit that Defendant provided a “mobile lactation room” in

which Plaintiff could express milk.

         41.    Denied.

         42.    Denied.

         43.    Denied.

         44.    Denied.

         45.    Denied.

         46.    Denied.

         47.    Denied.

         48.    Denied, except admit that Plaintiff’s performance began to decline in 2019 and

that Defendant discussed her performance issues with her.

         49.    Denied, except admit that Plaintiff’s performance began to decline in 2019 and

that Defendant discussed her performance issues with her.

         50.    Denied.




                                               5
NBCUniversal:6088940v1
        51.     Denied, except admit that Plaintiff’s performance began to decline in 2019 and

Defendant considered having a manager shadow Plaintiff to better understand whether there

were any issues in the field (though no manager did shadow Plaintiff).

        52.     Denied.

        53.     Denied.

        54.     Denied, except admit that Defendant held meetings with Plaintiff and her union

steward to discuss her performance issues.

        55.     Denied.

        56.     Denied.

        57.     Denied.

        58.     Denied, except admit that Plaintiff took a leave of absence starting in or around

November 2019.

        59.     Denied.

        60.     Denied, except admit that Plaintiff resigned in or around December 2019.

        61.     Denied.

        62.     Denied.

                                         COUNT ONE:
                  Sex and Pregnancy Discrimination in Violation of Title VII
                of the Civil Rights Act of 1964 (“Title VII”), as amended by the
                        Pregnancy Discrimination Act of 1978 (“PDA”)

        1-62. Defendant hereby repeats and reasserts its responses to Paragraphs 1 through 62

of the Complaint as if fully set forth herein.

        63.     Denied.

        64.     Denied.

        65.     Denied.


                                                 6
NBCUniversal:6088940v1
        66.     Denied.

        67.     Denied.

        68.     Denied.

                                    COUNT TWO:
             Sex and Pregnancy Discrimination in Violation of the Connecticut
         Fair Employment Practices Act, Conn. Gen. Stat. §§ 46(a)-60(a) and (a)(7)

        1-62. Defendant hereby repeats and reasserts its responses to Paragraphs 1 through 62

of the Complaint as if fully set forth herein.

        63.     Denied.

        64.     Denied.

        65.     Denied.

        66.     Denied.

                                       COUNT THREE:
                 Retaliation in Violation of Title VII, as amended by the PDA

        1-62. Defendant hereby repeats and reasserts its responses to Paragraphs 1 through 62

of the Complaint as if fully set forth herein.

        63.     Denied.

        64.     Paragraph 64 asserts a conclusion of law to which no response is required. To the

extent a response is required, Defendant denies.

        65.     Denied.

        66.     Denied.

        67.     Denied.

        68.     Denied.

        69.     Denied.




                                                 7
NBCUniversal:6088940v1
                                      COUNT FOUR:
    Retaliation in Violation of the CFEPA, Conn. Gen. Stat. §§ 46(a)-60(a)(4) and (a)(7)

        1-62. Defendant hereby repeats and reasserts its responses to Paragraphs 1 through 62

of the Complaint as if fully set forth herein.

        63.     Paragraph 63 asserts a conclusion of law to which no response is required. To the

extent a response is required, Defendant denies.

        64.     Paragraph 64 asserts a conclusion of law to which no response is required. To the

extent a response is required, Defendant denies.

        65.     Denied.

        66.     Denied.

        67.     Denied.

        68.     Denied.

        69.     Denied.

                                        COUNT FIVE:
                                     Constructive Discharge

        1-62. Defendant hereby repeats and reasserts its responses to Paragraphs 1 through 62

of the Complaint as if fully set forth herein.

        63.     Denied.

        64.     Denied.

        65.     Denied.

        66.     Denied.

                          AFFIRMATIVE AND OTHER DEFENSES

        Without assuming the burden of proof of such defenses that it would not otherwise have,

Defendant asserts the following defenses:



                                                 8
NBCUniversal:6088940v1
                                          FIRST DEFENSE

        Plaintiff’s Complaint fails to state a claim upon which relief can be granted.

                                         SECOND DEFENSE

        Plaintiff’s claims are time barred to the extent they were not commenced within the

applicable statute of limitations.

                                          THIRD DEFENSE

        At all times relevant, Defendant acted in good faith and did not violate any rights which may

be secured to Plaintiff under any federal or state laws, rules, regulations or guidelines.

                                         FOURTH DEFENSE

        All actions taken by Defendant with respect to Plaintiff were undertaken in good faith and for

legitimate business reasons.

                                          FIFTH DEFENSE

        Plaintiff’s claims are not actionable because the challenged employment practices are

justified by legitimate, non-discriminatory, and non-pretextual business reasons unrelated to

Plaintiff’s alleged protected classes.

                                          SIXTH DEFENSE

        Plaintiff’s claims fail because she was treated in a legitimate, non-discriminatory/non-

retaliatory manner.

                                         SEVENTH DEFENSE

        Defendant states that it maintained a policy prohibiting harassment, discrimination and

retaliation, and a procedure for the resolution of complaints alleging harassment, discrimination and

retaliation and otherwise exercised reasonable care to prevent unlawful behavior in the workplace.




                                                    9
NBCUniversal:6088940v1
                                         EIGHTH DEFENSE

        Plaintiff’s Complaint is barred, in whole or in part, because Defendant exercised reasonable

care to prevent and correct promptly any harassing, discriminatory or retaliatory conduct and because

Plaintiff unreasonably failed to properly take advantage of any preventive or corrective opportunities

provided by Defendant or to avoid harm otherwise.

                                         NINTH DEFENSE

        Plaintiff was unqualified to perform the essential functions of her position, with or without an

accommodation.

                                         TENTH DEFENSE

        Plaintiff’s requested accommodation would have posed an undue burden on Defendant.

                                      ELEVENTH DEFENSE

        To the extent that Plaintiff failed to mitigate, minimize or avoid any damages allegedly

sustained, any recovery against Defendant must be reduced accordingly.

                                       TWELFTH DEFENSE

        Any alleged damages suffered by Plaintiff were in no way caused by, or the result of, any

fault, act or omission by Defendant, but rather were caused by circumstances, persons, and/or entities

for which and/or for whom Defendant is not and may not be held responsible, including Plaintiff, for

which Defendant cannot be held liable.

                                    THIRTEENTH DEFENSE

        In the event that Plaintiff can demonstrate that her alleged disability or any protected

characteristic was a motivating factor in any alleged employment decision that she challenges, she is

not entitled to money damages or other relief because Defendant would have taken the same action

in the absence of any such impermissible factor.



                                                   10
NBCUniversal:6088940v1
                                   FOURTEENTH DEFENSE

        Plaintiff’s claim for compensatory damages is barred to the extent Plaintiff is unable to

establish harm caused by Defendant’s alleged actions.

                                     FIFTEENTH DEFENSE

        The damages and relief sought in Plaintiff’s Complaint are, in whole or in part, not legally

authorized.

                                     SIXTEENTH DEFENSE

        The Complaint fails to state facts sufficient to sustain a claim for, or recovery of, punitive

damages.

                                   SEVENTEENTH DEFENSE

        An award of punitive damages would be contrary to Defendant’s good faith efforts to comply

with the law.

                                    EIGHTEENTH DEFENSE

        Subject to proof through discovery, Plaintiff’s claims are barred in whole or in part by the

doctrine of after-acquired evidence, unclean hands, and/or laches.

                                 RESERVATION OF RIGHTS

        Defendant reserves the right to assert additional defenses as may arise during the course

of discovery.




                                                 11
NBCUniversal:6088940v1
        WHEREFORE, Defendant respectfully requests that the Court enter judgment in its

favor on all counts and grant Defendant any and all such other relief as the Court may deem just

and proper.

                                            DEFENDANT,
                                            NBCUNIVERSAL MEDIA, LLC

                                            By:     /s/ Kelly M. Cardin
                                            Kelly M. Cardin (CT29162)
                                            kelly.cardin@ogletree.com
                                            Nicole S. Mulé (CT30624)
                                            nicole.mule@ogletree.com
                                            Ogletree, Deakins, Nash, Smoak &
                                            Stewart, P.C.
                                            281 Tresser Blvd., Suite 602
                                            Stamford, CT 06901
                                            Telephone: 203.969.3109
                                            Facsimile: 203.969.3150




                                              12
NBCUniversal:6088940v1
                                CERTIFICATE OF SERVICE

        I hereby certify that a copy of the foregoing was filed electronically through the Court’s

Electronic Filing System (“ECF”) and email notification was sent to all parties. Parties unable to

receive notifications through the Court’s ECF system were sent copies by regular U.S. mail on

this 17th day of November, 2020.

                                             /s/ Kelly M. Cardin
                                             Kelly M. Cardin




                                                                                         44593333.4




                                                13
NBCUniversal:6088940v1
